                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                            CIVIL ACTION NO. 5:19-CV-00319

ANTHONY THOMPSON,

       Plaintiff

              v.

BALFOUR BEATTY
INFRASTRUCTURE, INC.,
BALFOUR BEATTY
CONSTRUCTION LLC, BALFOUR       NOTICE OF VOLUNTARY
BEATTY EQUIPMENT, LLC,      DISMISSAL WITHOUT PREJUDICE
BALFOUR ENTERPRISES, INC,
BRANDSAFWAY SERVICES LLC,
SAFWAY GROUP HOLDINGS LLC,
BRANDSAFWAY LLC,
BRANDSAFWAY INDUSTRIES LLC,
BRANDSAFWAY SOLUTIONS LLC,
SAFWAY LLC, THYSSENKRUPP
SAFWAY, INC., and SAFWAY
TRANSFER AND STORAGE, INC.
       Defendants.


       PLEASE TAKE NOTICE, Plaintiff hereby voluntarily dismisses the Defendant Balfour

Beatty Construction, LLC, from this action, pursuant to Rule 41(a)(1) of the Federal Rules of Civil

Procedure, without prejudice.

This the 26th day of August, 2019.

                                             BRENT ADAMS & ASSOCIATES

                                             _/s/William H. Harkins, Jr._____
                                             William Harkins, State Bar No. 37899
                                             119 Lucknow Square
                                             Dunn, NC 28334
                                             Telephone: (910) 892-8177
                                             Facsimile: (910) 892-0652
                                             Attorney for Plaintiff
                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 26, 2019 I electronically filed the foregoing document
with the Clerk of Court using the CM/ECF system which will send notification of filing to the
following:

       Balfour Beatty Construction, LLC
       c/o Corporation Service Company
       Registered Agent for Service of Process
       2626 Glenwood Ave., Suite 550
       Raleigh, NC 27608


This the 26th day of August, 2019.


                                     BRENT ADAMS & ASSOCIATES

                                            _/s/William H. Harkins, Jr._____
                                            William Harkins, State Bar No. 37899
                                            119 Lucknow Square
                                            Dunn, NC 28334
                                            Telephone: (910) 892-8177
                                            Facsimile: (910) 892-0652
                                            Attorney for Plaintiff
